Citation Nr: 1701741	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  03-27 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for residuals of hysterectomy.

2. Entitlement to service connection for chronic headaches, to include as secondary to allergic rhinitis.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus.

5. Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

7. Entitlement to service connection for allergies (other than allergic rhinitis).
ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1993.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In January 2004, the RO denied service connection for current residuals of a hysterectomy.  In October 2009, the RO denied a TDIU. And in April 2011, the RO denied nine claims, including service connection for diabetes, peripheral neuropathy of the lower extremities, allergies and headaches.  

In May 2005, August 2008, June 2012, and September 2015, the Board remanded the case for further development.   

The Board's most recent decision and remand, in September 2015, did not identify service connection for allergies as one of the issues.  In the introduction to the July 2012 decision and remand, the Board indicated that this claim was granted in a December 2011 rating decision.  The record does not include a December 2011 rating decision addressing the issue of service connection for allergies.  But in November of that year, the RO simultaneously issued a rating decision granting service connection for allergic rhinitis and a statement of the case denying several other claims, including service connection for allergies.   It is clear from her prior and subsequent written statements that, in addition to her previously granted claims for service connection for sinusitis, asthma and allergic rhinitis, the Veteran is seeking service connection for a separate disability manifested by allergies. 

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised in a March 2016 statement from the Veteran in which she complained about experiencing a "PTSD flashback", but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for residuals of a hysterectomy, headaches, allergies and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Diabetes mellitus was not manifest in service, was not manifest within one year of the Veteran's separation from service and is not otherwise related to any in-service disease, injury or event.

2. Peripheral neuropathy of the bilateral lower extremities was not manifest in service and is not otherwise related to any in-service disease, injury or event.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016); VAOPGCPREC 1-2017.

2. The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


	
	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated her status as a veteran.  In a letter dated January 2010, the RO notified her of all the other elements necessary to establish her claim for service connection for diabetes mellitus.  In September 2010, the RO mailed another letter, which informed the Veteran of the elements necessary to establish her claim for service connection for peripheral neuropathy of the bilateral lower extremities.

	


Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

In July 2012, the Board instructed the AOJ to obtain copies of medical treatment records from twelve specifically identified health care providers in private practice.  But in February 2014, the Veteran submitted a written statement denying that she had visited eleven of the medical providers listed in the July 2012 remand instructions.  With respect to the remaining provider (Morrow Healthcare) the claims file indicates that the AOJ obtained the Veteran's medical records from that facility, both before and after July 2011 - which, according to the July 2012 remand, was the date of the most recent records in the claims file at the time of the remand.  Because the Veteran indicated that records requests to the other eleven facilities would be futile, the Board finds that VA fulfilled its duty to assist and has substantially complied with the July 2012 remand instructions, notwithstanding the failure to obtain all of the records identified in those instructions.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In accordance with the Board's most recent September 2015 remand instructions, the AOJ arranged for an examination of the Veteran for his diabetes mellitus in March 2016.  The AOJ obtained an examination report from the examiner and an opinion on the probability of a causal relationship between diabetes and service.  For the reasons explained in the analysis section of this decision, the examiner's report and rationale are adequate to decide the issue of service connection for diabetes under the applicable law.  

Because there is an adequate medical opinion on the issue of service connection for diabetes, the March 2016 opinion also satisfies the Board's duty to assist the Veteran with his claims for service connection for peripheral neuropathy of the bilateral lower extremities, because the Veteran has requested those benefits as the secondary result of his claimed service-connected diabetes.  The Veteran has not expressly argued that peripheral neuropathy had its onset in service.  Moreover, the remaining evidence fails to satisfy the standard for deciding whether a separate medical opinion is needed to determine her eligibility for service connection for peripheral neuropathy on a direct basis.  See 38 U.S.C.A. § 5103A(d) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has not identified additional evidence pertinent to the claims being decided today and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.


II. Analysis

Service Connection for Diabetes Mellitus

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For certain chronic diseases, including diabetes mellitus, see 38 C.F.R. § 3.309 (a), the law presumes the disease was incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3) (2015).

The Veteran was discharged from the Air Force in November 1993 and first applied for service connection for diabetes in January 2010.  On her initial application form, the Veteran identified December 2009 as both the date her disability occurred and the date she began treatment.    

Diabetes is not mentioned in the Veteran's service treatment records.  Consistent with the statements the Veteran made in her application, the earliest indication of diabetes is a private physician's note dated December 2009.  The note indicates that, in October 2009, the Veteran had impaired fasting glucose and the results of oral glucose tolerance tests "showed pre-diabetes . . ."  According to the note, "The patient is pre-diabetic."  By January 2010 the same physician described the Veteran's diagnosis as diabetes type II.

The Veteran contends she is eligible for service connection for her diabetes for three reasons.  In December 2011, she attributed her diabetes to weight gain in service.  In January 2015, she filed a statement asserting that she developed diabetes because of her exposure to jet fuel and hydraulic fuel during her deployment to an Air Force base in Korea.  The same statement also suggests that her diabetes was the result of weight loss in service.  She explained she was placed on a diet in service.  According to the Veteran, because of her diet "I was forced to lose weight rapidly which damaged my metabolism."  

In September 2015, the Board requested a medical opinion with respect to each of these theories.  Pursuant to those instructions, the Veteran was examined by a VA physician in March 2016.  The physician diagnosed type II diabetes mellitus and identified 2010 as the initial year of diagnosis.  According to the examiner, the Veteran's diabetes was treated with oral hypoglycemic agents.  

The examiner provided an unfavorable opinion on the probability of a relationship between diabetes and service.  She explained that the Veteran did not meet the weight criteria for enlistment in January 1987 and that weight loss was recommended.  As the examination report explained, the Veteran weighed 145 pounds as of June 1993, having gained 3 pounds since she was asked to lose weight.  She weighed 164 pounds at the time of her separation examination.  More recent measurements were 189.8 pounds in 2009 and 178 pounds in July 2015.  To support her negative opinion, the examiner emphasized "a 17 year time gap from the time she was discharged from military service to the time she was dx with DM.  Due to the big time gap, this examiner cannot establish a longitudinal trend of subjective complaints and objective findings.  Therefore a causal relationship cannot be established."  In her report, the examiner wrote that she had reviewed medical literature and determined that there was no evidence linking diabetes to exposure to jet fuel and hydraulic fluid.  

The examiner attributed the Veteran's diabetes to post service weight gain and obesity and to "a strong family history of [diabetes]", noting that two of the Veteran's sisters had also been diagnosed with type II diabetes mellitus.   

VA's General Counsel recently issued a precedential opinion concerning service connection based on obesity.  See VAOPGCPREC 1-2017 (January 6, 2017).  Precedent opinions issued by VA's chief legal officer are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2014).  The opinion holds, inter alia, that obesity is not a disease or injury for purposes of 38 U.S.C.A. §§ 1110 and 1131.  The opinion also considers a related question highly pertinent to the arguments made by the Veteran in this case: "If obesity is not a disease, could it be an 'in-service event' from which a service-connected disability may result?"  The general counsel's opinion answers this question in the negative: "Obesity cannot qualify as an in-service event because it occurs over time and is based on various external and internal factors, as opposed to being a discrete incident or occurrence, or a series of discrete incidents or occurrences."   VAOPGCPREC 1-2017, at 2.  

Based on its review of the evidence, the Board finds the Veteran is not eligible for service connection for diabetes mellitus as a result of weight gain during service because, under VAOPGCPREC 1-2017, in-service weight gain is not an "in-service event" from which a service-connected disability may result.   The first of the Veteran's contentions in this case - the suggestion that her current diabetes is the result of weight gain during service - is precisely the kind of claim which was considered and rejected in the recent opinion of VA's General Counsel. 

Because the first of the Veteran's arguments amounts to a theory of entitlement which cannot be granted as a matter of law, there is no need to consider whether the March 2016 VA examiner provided an adequate medical opinion on the issue of whether in-service weight gain caused the Veteran to develop diabetes.  See 38 C.F.R. § 3.159(d).  The examiner found that such a relationship was improbable due to the length of the interval of time between the Veteran's in-service weight gain and the date of her initial diagnosis.  But even if examiner's rationale failed to explain how the examiner ruled out the possibility that in-service weight gain of approximately 30 pounds, as opposed to post-service weight gain of an additional 25 pounds, caused the Veteran to develop diabetes mellitus,  the duty to assist does not require a remand for a new medical opinion on this particular theory because, under VAOPGCPREC 1-2017, as a matter of law, the Board cannot grant service connection for the diabetes based on the in-service event of weight gain.

The Board has considered the Veteran's separate contention that she developed diabetes due to rapid weight loss in service.  VAOPGCPREC 1-2017 does not specifically hold that in-service weight loss may never satisfy the "in-service disease, injury or event" requirement of a claim for service connection.  But the reasoning of the opinion seems to apply with similar force to most instances of in-service weight loss.  

VAOPGCPREC 1-2017, citing earlier precedent opinions and definitions from a medical dictionary, indicates that a "disease" is "any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown."  Id. at 3 (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 385 (26th ed. 1974).  An "injury" was defined as "harm resulting from some type of external trauma . . ." Id. at 4.  According to the opinion, the reason obesity could not be an "in-service event" was that obesity "is not itself a discrete incident or occurrence associated with the places types and circumstances of service . . . . Rather, obesity occurs over time and is based on various external and internal factors and processes, many of which cannot be considered discrete events."  Id. at 9.  The opinion further indicates that obesity "arises from the dynamic interplay of the external environment, inclusive of social milieu, built environment, and food energy availability; behavioral and developmental processes; and a variety of genes and epigenetic effects that, in turn, control a myriad of metabolic systems and subsystems that regulate body composition, energy intake (EI) and energy expenditure (EE), and nutrient partitioning."  Id. (quoting Scientific Decision Making, Policy Decisions, and the Obesity Pandemic, 88 MAYO CLINIC PROCEEDINGS AT 596.  

Like obesity, the Veteran's claimed weight loss in service, to the extent it occurred, took place over time and arose from a dynamic interplay of external environment, behavioral and development processes, genes and epigenetic effects.  For the reasons stated in VAOPGCPREC 1-2017, the Board finds that it did not constitute a disease, injury or event for the purposes of 38 U.S.C.A. §§ 1110 and 1131.   

There are also factual reasons why the Board cannot grant service connection for diabetes based on the Veteran's claimed in-service weight loss.  Although the Veteran's January 2015 written statement indicates that she "was forced to lose weight rapidly" the evidence does not support the conclusion that this occurred during her active duty service.  A medical pre-screening form documents the "loss of 12 pounds" due to dieting.  On a report of medical history form, the Veteran made an affirmative answer when asked whether she had experienced "recent weight gain or loss" and circled the word "loss" on the form.  However, all three documents are dated January 1987 and her active duty service did not begin until November of 1987. 

According to her service treatment records, the Veteran was weighed on at least fifty-nine separate dates between January 1987 and October 1993.  These measurements show that she weighed 129 pounds at beginning of active duty service in November 1987.  After that, there were gradual fluctuations in her weight over the next six years.  But for almost all of this period her weight stayed between 135 and 146 pounds.  The records show that the Veteran met with a diet counselor on at least one occasion in May 1992.  A form apparently completed by the counselor and the Veteran indicated "no" next to the question "Have you noticed any recent rapid weight changes?"  Moreover, the records show that the Veteran weighed 147.25 pounds in May 1992, when she met with the diet counselor, and 138 pounds the next time her weight was measured in July 1992, a loss of less than ten pounds in approximately two months.  

The Veteran is competent to report that she experienced rapid weight loss - though as a layperson, she is not qualified to provide an expert opinion that weight loss "damaged my metabolism."  Cf. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  But although her written statement amounts to competent evidence of in-service weight loss, the Board finds that the weight measurements reported in the service treatment records and entrance examination documents are more credible.  Those measurements were recorded contemporaneously and indicate, far more precisely than the Veteran's statement, the extent of weight changes in service over time.  

Based on the weight measurements in the service treatment records, the Board finds that the only notable weight loss - and quite possibly the incident to which the Veteran's January 2015 statement refers - took place in January 1987, before her active duty service began.  Subsequent weight changes were modest and gradual.  For these reasons, the evidence does not support a finding that rapid weight loss in service caused the Veteran's diabetes because, as a factual matter, the Veteran did not experience rapid weight loss during active duty.

Next the Board will consider the third reason the Veteran contends she is eligible for service connection for diabetes - whether her diabetes is the result of her in-service exposure to chemicals contained in jet fuel and hydraulic fluid.  With respect to this argument, the Veteran meets the "current disability" and "in-service disease, injury or event" requirements.  She has a current diagnosis of diabetes and the Board accepts her competent and credible statements that she was exposed to jet fuel and hydraulic fuel.  Thus, the success of the claim depends on whether a causal relationship exists between the two.

In the opinion of the March 2016 VA examiner, it is less likely than not that exposure to jet fuel and hydraulic fluid is related to the Veteran's current diabetes.  To support this opinion, the examiner explained that she had consulted the relevant medical literature, which showed no evidence of a link between diabetes mellitus and jet fuel or hydraulic fluid.

The March 2016 examiner did not identify the specific medical literature that she used to support her opinion.  There is, however, no requirement that a medical examiner cite specific medical literature to support an opinion.  See Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) (examiner's failure to "explicitly cite any [medical] studies is not evidence that she was unaware of such studies, and it is not a basis for finding the examination report inadequate").   Medical examiners are presumed to be competent in the absence of evidence to the contrary and the law does not impose any reasons-or-bases requirement on examiners.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir.2009); Acevedo v. Shinseki, 25 Vet.App. 286, 293 (2012).  

The March 2016 VA examiner based her opinion on a personal examination of the Veteran and a review of the relevant records.  Reading the examination report as a whole and in light of all the evidence, see Monzingo, 26 Vet. App. at 106 ("the medical report must be read as a whole"), the Board further finds that the examiner's unfavorable nexus opinion was supported by a persuasive rationale.  Although the examiner did not elaborate on her statement about the medical literature, she noted the lengthy gap between the Veteran's development of diabetes and the end of her military service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Moreover, the examiner's report explains that it was more likely that the Veteran developed diabetes due to obesity or a hereditary predisposition, or a combination of the two.  The identification of alternative and more likely causes for the development of diabetes, causes which are unrelated to service, further supports the examiner's opinion.
The Board has considered the other medical evidence, including the post service treatment records from VA and private facilities.  But there is no indication in any of these records that the Veteran developed diabetes because of her exposure to jet fuel or hydraulic fuel.  The Board has considered the Veteran's January 2015 written statement which asserts that she developed diabetes due to exposure to the chemicals in jet fuel and hydraulic fuel.  But, as a layperson, the Veteran is not competent to provide expert opinion testimony on a matter of medical complexity.  See Jandreau, 492 F.3d at 1377 n. 4.  The January 2015 statement also provides no explanation for the Veteran's conclusion.  For these reasons, the Board finds that, on the issue of whether a causal connection exists between the Veteran's current diabetes and any disease, injury or event in service (including exposure to jet fuel and hydraulic fluid) the most persuasive evidence is the opinion of the March 2016 VA examiner.  Consistent with this ruling, the Board further finds that the Veteran did not develop diabetes in service or during the first year after her separation from active duty and that her current diabetes is unrelated to any in-service disease, injury or event.

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that a causal connection exists between service and the Veteran's current disability, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim for service connection for diabetes must be denied.

Service Connection for Peripheral Neuropathy

Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ." 38 C.F.R. § 3.303(a), or on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.   See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).

In her substantive appeal (VA Form 9), dated July 2011, the Veteran claimed service connection for peripheral neuropathy as secondary to diabetes: "Neuropathy for both feet and legs is due to diabetes.  Once service connection is granted for diabetes, the neuropathy will be secondary to the diabetes."  

The Board has found that the Veteran's type II diabetes mellitus is not related to her military service.  As the Veteran's July 2011 statement seems to acknowledge, a favorable result on the Veteran's diabetes claim was essential to the success of her peripheral neuropathy claim on a secondary basis.  

As a nonadversarial adjudicator, the Board's duty is not limited to addressing the arguments explicitly made by the Veteran.  The Board must also address other theories of entitlement reasonably raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  Pursuant to this principle, even though the Veteran has not expressly claimed service connection for peripheral neuropathy for any reason other than as secondary to diabetes pursuant to 38 C.F.R. § 3.310, the Board will consider whether she is eligible for service connection for peripheral neuropathy on a direct basis.  

It is doubtful whether the currently available medical evidence shows a clinical diagnosis of lower extremity neuropathy.  The December 2009 private physician's note, which described the Veteran as "pre-diabetic", also recorded "complaints of lower extremity numbness and tingling."  There were no specific complaints of lower extremity symptoms in the note of the next appointment, in January 2010.  

The April 2011 rating decision indicates that the Veteran was diagnosed with neuropathy at the VA Medical Center in Atlanta.  But in its November 2014 supplemental statement of the case, which readjudicated the issues of service connection for peripheral neuropathy of the lower extremities, the AOJ indicated that there was no record of a current diagnosis.  

Based on the Board's review of the records, including records obtained after the issuance of both the rating decision and supplemental statement of the case, it appears that the November 2014 statement was correct.  Post service VA treatment records include several instances in which the Veteran was counseled that a higher risk of neuropathy was a potential complication of her diabetes.  But no clinical diagnosis of peripheral neuropathy is apparent from the records, although "foot pain" was part of the Veteran's "problem list" according to her records from the VA Medical Center in Atlanta.

A January 2013 private treatment note indicates stability in all extremities with no pain on inspection.  According to the notes of her VA primary care physician, in September 2014 and again in July 2015, the Veteran denied neuropathic changes in her feet.  Moreover, the March 2016 VA diabetes examination identified no complications of diabetes mellitus.  

A remand for a new examination could potentially give the Board a more definite answer to the question of whether the Veteran currently has peripheral neuropathy.  But an examination is only needed when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, and there is insufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McClendon, 20 Vet. App. 79.

In this case, there is only doubtful evidence of bilateral peripheral neuropathy and there is no evidence whatsoever that the Veteran's post service complaints of lower extremity numbness and tingling are related to service.  Service treatment records only mention tingling in the Veteran's upper extremities and a July 1993 nerve conduction study produced normal results.  Moreover, the Veteran has never stated that her claimed neuropathy symptoms began in service.  On the contrary, in a written statement dated January 2015, the Veteran wrote that she "began having a tingling and burning sensation in both legs and feet" in 2008 (emphasis added).  The only statements submitted by the Veteran concerning her peripheral neuropathy claims have contended that she is eligible for compensation for peripheral neuropathy because that condition developed as a consequence of her service-connected diabetes mellitus, a theory that has been foreclosed by the Board's denial of service connection for diabetes mellitus, as explained above.

For these reasons, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable. See 38 U.S.C.A. § 5107(b).  The claims for service connection for left and right extremity peripheral neuropathy are therefore denied.

ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.


REMAND

Service Connection for Residuals of Hysterectomy

The Veteran had a hysterectomy in February 2002, several years after her discharge from active duty service.  It is clear that the medical reason for the surgery was the presence of "uterine fibroids."  According to a VA medical opinion dated July 2015, uterine fibroids are "slow growing noncancerous tumors . . . ."  Uterine fibroids were first discovered when the Veteran gave birth to a child by caesarian section in November 2000.

The Veteran filed her initial claim for residuals of hysterectomy in December 2002.  In several written statements, the Veteran has argued that her claim for service connection should be granted because she experienced pelvic problems in service and "underwent a procedure" while in the military which "did not detect the fibroids."  The Veteran's service treatment records describe several complaints of pelvic pain.  But there is no evidence that fibroids were present before 2000.

For assistance in deciding the hysterectomy claim, the Veteran reported for a gynecological examination in August 2009.  The examiner was one of the physicians who performed the Veteran's hysterectomy in February 2002.  The examiner also reviewed service treatment records, noting the complaints of pelvic pain and indications of a diagnostic laparoscopy in service.  With respect to the laparoscopy, the examiner wrote that "I could not find an operative report to review her records and confirm findings."  

In the examiner's opinion, it was unlikely that fibroids were present in service.  To support that conclusion, the examiner acknowledged the possibility that the fibroids "were present during the service and just small enough not to be picked up clinically, but leiomyomas have not been shown to be associated with cyclic pelvic pain, but rather constant pain if very large.  It is certainly possible that [the Veteran] suffered from primary dysmenorrhea for which there is no clear source and certainly hysterectomy would be expected to be curative.  So I think it is just as likely as not that her primary dysmenorrhea would have been present during her service and cured with her hysterectomy, though it would by definition have been present since menarche, the onset of menses as well.  It is unlikely by my review of the records that the fibroids noted at the time of her hysterectomy were present in any clinically significnat [sic] way during her service."  

Dysmenorrhea is "painful menstruation."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 578 (32d ed. 2012).  Menarche is "the establishment or beginning of menstruation."  Id. at 1131.  

The Board remanded the hysterectomy claim in July 2012 to obtain a new opinion because the August 2009 opinion did not address the Veteran's contention that fibroids worsened during or as a result of service.  On remand, a VA nurse practitioner examined the Veteran in February 2015 and provided a detailed addendum opinion in July 2015.  The diagnosis was "status post prior hysterectomy and bilateral salpingo-oophorectomy; no abnormalities."  The oophorectomy concerned the removal of ovarian cysts, which took place after the hysterectomy. 

The February 2015 VA examiner provided useful information about the significance of the Veteran's in-service laparoscopic procedure.  According to the examiner, this examination "reflects negative pathology for uterine fibroids which are slow growing noncancerous tumors according to literature."  Due to the laparoscopic procedure, the examiner found it "highly unlikely that fibroids could have been present at the time of the Veteran's active duty service.  Hence, the veteran's GYN condition was stable post her active service, as evidence by her pregnancy in 2000 and delivery of a healthy child, approximately 7 years post service."   The examiner wrote that uterine fibroids could contribute to dysmenorrhea "as literature supports uterine fibroids as a cause of dysmenorrhea.  Therefore it is my opinion that it . . . was less likely than not that based on the above statement the veteran's claimed dysmenorrhea was aggravated by dysmenorrhea and cycle related pelvic pain during service.  Further, as stated above there is no evidence indicating the veteran had uterine fibroids until at least 7 years post service in 2000, and it is less likely than not the Veteran's fibroids were exacerbated beyond a natural progression by the gynecological symptoms during service."  

The problem with the July 2015 VA addendum report is its statement that "A review of the [service treatment records] is reflective of a lapropscopic [sic] procedure [which] was negative for pathology in 1990, which reflects negative pathology for uterine fibroids . . . ."  The August 2009 examiner noted a history of laparoscopic surgery in service, but also noted that she could not find an operative report describing the details of that procedure.  In its own most recent review of the records, the Board was unsuccessful in locating an operative report describing the in-service laparoscopic procedure.  

Based on the available information, there seem to be two possibilities: 1) The February 2015 VA examiner, unlike her predecessor and the Board, did locate an operative report describing the Veteran's in-service laparoscopic surgical procedure and, based the information in that report, was able to determine that the results of that surgery "reflect[ed] negative pathology for uterine fibroids . . ." 2) The February 2015 VA examiner was able to discern from other evidence, such as the remaining service treatment records or from her interviews with the Veteran, that the in-service laparoscopic surgery demonstrated the absence of uterine fibroids at the time of that surgery.  

If the first hypothesis is the correct one, the case must be remanded to obtain a copy of the operative report, the contents of which would be highly significant to the Board's assessment of the July 2015 medical opinion.  If, on the other hand, the second hypothesis is correct, then the examiner should explain the reasons for her conclusion that the in-service surgery was negative for uterine fibroids.  From the available medical records, it is not clear to the Board whether the in-service surgery demonstrated the absence of uterine fibroids or not.

Service Connection for Headaches

The Veteran filed the pending claim for service connection for headaches in February 2010.  After the AOJ initially denial of the headaches claim, the AOJ issued a November 2011 rating decision granting service connection for allergic rhinitis.  The Board remanded the headaches issue in September 2015 on the grounds that, pursuant to his 30 percent rating for service-connected maxillary sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6514 (2016), the Veteran currently receives compensation for headaches.  The Board therefore decided that a new medical opinion was needed to decide whether the Veteran had a disability manifested by headaches separate and distinct from the headaches associated with his service-connected sinusitis.  A medical opinion was necessary, the Board explained, because although the Veteran was competent to say that she experienced headaches in the absence of sinusitis symptoms, she did not have the expertise to self-diagnose a headache disability and attribute to allergic rhinitis.  On remand, the examiner was asked to "state whether it is at least as likely as not . . . [that] the Veteran has a headache disability separate and distinct from the headaches that are a manifestation of service-connected sinusitis."  If she did have such a disability, "the examiner should state whether it is at least as likely as not . . . that the headache disability is etiologically related to active service or was caused or is aggravated . . . by service-connected allergic rhinitis or sinusitis."  

The requested examination took place in March 2016.  The examiner's report described reports of headaches in service, some of which occurred shortly after a motor vehicle accident in 1988.  The examiner then discussed complaints of subsequent headaches which coincided with sinus symptoms.  According to the examiner, the Veteran had tension/cervical headaches after her motor vehicle accident, which resolved.  Since discharge, she has complained of headaches associated with recurrent sinusitis.  In the examiner's opinion "her [medical record] shows that her headache complaints were associated with recurrent sinus infections, and not related to her allergic rhinitis.  To recap, [the Veteran] had 2 separate headache types: Multiple headache complaints after the [accident] in 1988.  Dx with tension like headaches; this has resolved after she was discharged from the service.  She then had recurrent sinus headaches in the 1990s due to recurrent sinus infections.  There are [sic] no medical evidence linking her headache complaints with allergic rhinitis."  

A new opinion is needed for at least three reasons.  First, the Veteran has a separate claim for service connection for allergies, which must be remanded for the reasons below, and, in a letter dated February 2010, the Veteran claimed, "I have severe headaches as a result of my allergies."  Even if the Board were to accept the examiner's finding that there is no relationship between a current headache disability and allergic rhinitis, the pending headaches claim cannot be resolved without a separate opinion on the probability that a current headache disability separate and apart from the headaches associated with sinusitis, is the secondary result of allergies.  

Secondly, the March 2016 VA examiner's rationale fails to discuss service treatment records indicating headache symptoms appearing simultaneously with allergic rhinitis.  A progress note dated January 1989 refers both to allergic rhinitis and headaches.  Service treatment records also include a radiological consultation report dated April 1993, indicating that the test was requested because of the Veteran's headaches.  The impression was: "Findings consistent with allergic rhinosinusitis primarily involving the left maxillary sinus without evidence of superimposed acute infectious sinusitis."  

Finally, the March 2016 VA examiner's report did not discuss a more recent private physician's treatment note dated October 2014.  This note is potentially significant.  It describes symptoms of dizziness and associated symptoms that include headaches.  The note further reflects that, on the same day of this description, there was an EKG study showing "Normal sinus rhythm.  No abnormal findings noted."  The presence of headaches at a time when the Veteran's sinuses were normal is in tension with the examiner's suggestion that the Veteran's post service headaches were only related to sinusitis.

Service Connection for Allergies

In the introduction section, the Board explained that this appeal includes a claim for service connection for allergies, separate and distinct from the Veteran's service connected sinusitis, allergic rhinitis and asthma.  In a November 2013 general medical examination, which the AOJ requested to help decide an unrelated pension claim, the examining physician identified three separate "chronic disabling conditions": 1) asthma; 2) allergies; and 3) chronic rhinitis.  These findings suggests that the Veteran's allergies are distinct from her service connected asthma and allergic rhinitis, though the relationship of her allergies to sinusitis is unclear.  

According to 38 C.F.R. § 3.380 (2016), "Seasonal and other acute allergic manifestations subsiding on the absence or removal of an allergen are generally to be regarded as acute diseases, healing without residuals."  Yet the regulation also provides that some diseases of allergic etiology "may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.   Service connection must be determined on the evidence as to the existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently."  

The AOJ denied service connection for allergies both on the grounds that the Veteran's allergies are a congenital or developmental abnormality and also, citing 38 C.F.R. § 3.380, based on the conclusion that they amount to acute diseases, healing without residuals.  However, it is not clear whether the Veteran's allergies are acute and seasonal.  Indeed, in a letter dated February 2010, the Veteran wrote that, "I am claiming service connection for my year round allergies."  Moreover, the current record includes no medical opinion on whether the Veteran's allergies are congenital or developmental or whether they had their initial onset in service.  Under these circumstances, the allergies claim must be remanded for a VA examination.  Because the Veteran's allergies were not mentioned on her January 1987 entrance examination, if the allergies are not a congenital or developmental condition, then the presumption of soundness applies and the examiner will need to provide an opinion on the issues of whether the claimed allergies clearly and unmistakably preexisted service and, if so, whether they were clearly and unmistakably not aggravated by service.      

TDIU

The issue of TDIU must be remanded because the resolution of the other remanded claims (service connection for  allergies, headaches and residuals of hysterectomy), if they are favorable to the Veteran, could potentially influence the question of whether she is eligible for a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file copies of all records of the Veteran's VA treatment since April 2016.

2. Contact the nurse practitioner who provided examination reports and medical opinions concerning the Veteran's hysterectomy in February 2015 and July 2015 and attempt to determine whether, when she was preparing her July 2015 medical opinion, she had a copy of the operative report of the laparoscopic surgery which is mentioned in the Veteran's service treatment records and which apparently took place sometime in 1990.  The examiner should be given access to the Veteran's full VA electronic claims file.  Inform the examiner that the August 2009 VA examiner has written that the operative report was not available at the time when she reviewed the records and that the Board was unable to find a copy of any operative report of a 1990 laparoscopic surgery during its most recent review of the case.  If the examiner did review and can locate the operative report, please attach a clearly identified copy of the report to the file when the case is returned to the Board.  If the report was reviewed but cannot be located by the examiner, the AOJ should make reasonable efforts to obtain the report, including an appropriate request to Brooke Army Medical Center in Fort Sam Houston, Texas, which is where the procedure apparently took place.  

If the July 2015 VA examiner responds by indicating that she did not review the operative report of the in-service laparoscopic surgery, or if she indicates that she cannot recall and cannot determine whether an operative report was available to her or not, the AOJ should obtain from her an addendum opinion.  In the addendum, the examiner should explain how, without the report, she determined that the results of the surgery "reflect[ed] negative pathology for uterine fibroids . . ."  If there is other information in the Veteran's service treatment records which makes it clear that the results of the surgery demonstrated the absence of uterine fibroids, the examiner should describe that information and explain its significance.  The examiner should also indicate whether she obtained this information from her interview with the Veteran or from some other source.  

If the July 2015 VA examiner is unavailable for any reason, the AOJ should first make reasonable efforts to find an operative report associated with the Veteran's in-service laparoscopic surgery and, whether or not those efforts are successful, obtain a new opinion from another qualified person on whether it is at least as likely as not (50 percent probability or more) that uterine fibroids had their onset in service or were aggravated by service.  In the opinion, the examiner should comment on the significance of the Veteran's in-service laparoscopic surgery.   

3. Schedule the Veteran for a VA examination with a qualified medical professional to determine whether the Veteran has a disability characterized by allergies and separate and distinct from her service-connected allergic rhinitis, asthma and sinusitis. All necessary tests and studies should be performed. The examiner must review the Veteran's claims file, to include any relevant paperless records.

After the examination is complete, the examiner should provide a written opinion describing the nature and etiology of the Veteran's allergies, if any.  The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran has a chronic disability characterized by allergies, which is a distinct and separate disability from her service-connected allergic rhinitis, asthma and sinusitis.  If the examiner answers this question in the negative, he or she should address the findings of the November 2013 general medical examination, in which the examining physician identified the following three diagnoses as separate "chronic disabling conditions": 1) asthma; 2) allergies; and 3) chronic rhinitis.  The examiner should also consider the Veteran's contentions, including her February 2010 statement that she has "year long" allergies.

If the examiner concludes that the Veteran has a chronic allergy disability separate and distinct from her allergic rhinitis, asthma and sinusitis, the examiner should also respond to the following:

(a) Is there unequivocal evidence that the Veteran's allergies existed prior to the Veteran's entry into service?

(b) If so, is there unequivocal evidence that this disorder did not undergo a permanent increase in severity (aggravation)? 

(c) If there is not unequivocal evidence that the disorder did not undergo a permanent increase in severity (aggravation), is it as least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence? 

(d) Are the Veteran's allergies congenital origin? 

Finally, if, and only if, the examiner finds that the Veteran's allergies are of congenital origin, the examiner should also address the following questions:

(e) Do the Veteran's allergies constitute a defect or a disease, (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)? 

(f) If a defect, then was there any superimposed disease or injury in connection with the congenital defect? If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active duty service? 

(g) If a disease, then is at least as likely as not (at least a 50 percent probability) that it was aggravated by the Veteran's period of active service? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

A comprehensive medical rationale is requested in response to all opinions and findings entered. 

4. Obtain an addendum opinion on the nature and etiology of the Veteran's claimed chronic disability manifested by headaches, separate and apart from headaches associated with sinusitis, from the physician who provided a medical opinion concerning the etiology of the Veteran's headaches in March 2016.  If for any reason the examiner is not available, the requested opinion should be obtained from another qualified person.  If it is necessary, another examination should be arranged.  The examiner should be provided with copies of the Veteran's entire VA claims file, including electronic and any paper records.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The addendum opinion should indicate whether or not the examiner's March 2016 opinion requires revision in light of two pieces of information: 1) service treatment records dated January 1989 and April 1993 indicating the simultaneous presence of allergic rhinitis and headache symptoms; 2) an October 2014 private treatment record  
and EKG report indicating the presence of headaches at the same time the EKG indicated normal sinuses.  

After considering this information, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran has a headache disability separate and distinct from the headaches associated with her service-connected sinusitis.  If the examiner finds that the Veteran does have a separate and distinct headache disability, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the separate headache disability is etiologically related to active service or was caused or is aggravated (permanently worsened beyond the natural progress of the disease) by service connected allergic rhinitis or by the claimed allergies disability separate from allergic rhinitis which is the subject of the development described in part three of these instructions.  A complete rationale for all opinions should be provided.  

5. The AOJ must ensure that all the requested medical opinions are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

6. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


